Citation Nr: 0531577	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-24 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1981 rating decision that denied entitlement to 
service connection for neurological disease and vision 
problems.

2.  Entitlement to an effective date earlier than July 5, 
1989, for the grant of service connection for acute posterior 
multifocal placoid pigment epitheliopthy.

3.  Entitlement to an effective date earlier than July 5, 
1989, for the grant of service connection for the residuals 
of Cryptococcus neoformans infection affecting the central 
nervous system.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected acute posterior multifocal 
placoid pigment epitheliopathy for the period from July 5, 
1989, to May 13, 1992.

5.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected acute posterior multifocal placoid 
pigment epitheliopathy for the period from May 14, 1992, to 
July 11, 2002.

6.  Entitlement to an evaluation in excess of 80 percent for 
the service-connected acute posterior multifocal placoid 
pigment epitheliopathy for the period from July 12, 2002, to 
March 28, 2002.

7.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of Cryptococcus 
neoformans infection affecting the central nervous system.

(The issues of entitlement to service connection for multiple 
sclerosis, a back disorder, and the residuals of exposure to 
toxic chemicals in service will be addressed in a separate 
Board decision.)


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.

In an August 1981 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
denied service connection for neurological disease with 
various manifestations, including headaches, stiff neck, and 
vision problems.  The veteran did not appeal that decision.

In a November 1989 rating decision, the RO in Togus, Maine, 
denied a claim of entitlement to service connection for 
multiple sclerosis.  The veteran subsequently perfected a 
timely appeal with respect to that issue.

The veteran's appeal was later expanded to include claims of 
entitlement to service connection for a disorder of the 
central nervous system other than multiple sclerosis; and 
entitlement to service connection for an eye disorder.  The 
appeal was also expanded to include claims of service 
connection for a back disorder and for the residuals of 
exposure to toxic chemicals in service.  

Ultimately, in an August 2003 rating decision, the RO granted 
service connection for acute posterior multifocal placoid 
pigment epitheliopathy, and assigned a 10 percent rating, 
effective July 5, 1989; a 40 percent rating, effective May 
14, 1992, and an 80 percent rating, effective July 12, 2002.  
The RO also granted service connection for the residuals of 
Cryptococcus neoformans infection affecting the central 
nervous system, and assigned a 10 percent rating, effective 
July 5, 1989.

Thus, the veteran's appeal as to the claims for service 
connection for an eye disorder and a disorder of the central 
nervous system other than multiple sclerosis were resolved.

However, the veteran subsequently perfected an appeal 
regarding the disability ratings assigned in the August 2003 
rating decision.  The veteran also perfected an appeal 
regarding the effective dates assigned for the grants of 
service connection for acute posterior multifocal placoid 
pigment epitheliopathy and for the residuals of Cryptococcus 
neoformans infection affecting the central nervous system.

In a December 2003 rating decision, the RO determined that 
the August 1981 rating decision that denied entitlement to 
service connection for neurological disease and vision 
problems did not contain CUE.  The veteran also perfected an 
appeal regarding the claim of CUE.

In August 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folders.

The increased rating and earlier effective date issues are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Following the August 2003 rating decision, the veteran 
indicated that he wished to continue his appeal as to the 
claims of service connection for multiple sclerosis, back 
disability, and the residuals of exposure to toxic chemicals 
in service.  These issues will be addressed in a separate 
Board decision.


FINDINGS OF FACT

1.  In the August 1981 rating decision, the RO denied service 
connection for a neurological disease with various 
manifestations, including headaches, stiff neck, and vision 
problems.  The veteran was notified of this decision and of 
his appellate rights, but he did not appeal the decision.  

2.  The veteran has not alleged an error of fact or law in 
the August 1981 rating decision that compels the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different.  


CONCLUSION OF LAW

The veteran has failed to raise a valid claim of clear and 
unmistakable error in the August 1981 rating decision.  38 
C.F.R. § 3.105(a) (2004); Simmons v. Principi, 17 Vet. App. 
104 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

With respect to the veteran's assertion of CUE in the 1981 
rating decision, the Board finds that the provisions of VCAA 
and its implementing regulations do not apply.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.

Finally, the Board notes that there is some suggestion in the 
record that the appellant's original claims files were 
apparently lost, and thereafter had to be rebuilt by the RO.  
The reconstructed claims files, however, contain documents 
that provide an ample basis on which to decide the CUE claim, 
including the veteran's service medical records; all 
decisions, notification letters, and other correspondence 
issued by VA since the veteran filed his original claim in 
1980; and all medical records and written argument submitted 
by the veteran in support of the current appeal.  

Nevertheless, the Board recognizes its heightened obligation 
to explain its findings and conclusion in this case, and to 
consider carefully the benefit of the doubt rule as 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

II. Whether there was CUE in an August 1981 rating decision 
that denied entitlement to service connection for 
neurological disease and vision problems

The record reflects that the veteran did not appeal the 
August 1981 decision to deny service connection for 
neurological disease and vision problems.  Therefore, that 
decision became final.  Such final decisions may, however, be 
reversed or amended where evidence establishes that CUE 
existed.  38 C.F.R.  3.105(a).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "' [C]lear and unmistakable error' requires that 
error, otherwise prejudicial, . . . must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error. '"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision.  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  The alleged error must be of fact or of law, and 
when called to the attention of later  reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Fugo,  6 Vet. App. at 43-44.

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

Moreover, in DAV v. Gober, 234 F.3d 682, 699 (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the rule codified at 38 
C.F.R. § 20.1404(b) regarding the pleading requirements for a 
motion alleging clear and unmistakable error in a Board 
decision.  As revised following issuance of the DAV decision, 
the amended section 20.1404(b) left intact the legal standard 
necessary to plead error, but eliminated the more stringent 
denial-of-motion criteria and replaced it with language 
stating that insufficient pleadings would be "dismissed 
without prejudice to refiling".  See 66 Fed. Reg. 35903 (July 
10, 2001).  

Thereafter, in Simmons v. Principi, 17 Vet. App. 104 (2003), 
the Court extended the ruling in DAV v. Gober to RO rating 
decisions challenged on the grounds of clear and unmistakable 
error.  The Court held that to the extent its case law "can 
be read to hold that it is permissible to deny, rather than 
dismiss without prejudice [to refiling], a CUE [clear and 
unmistakable error] claim as to a prior final RO decision 
because an appellant failed to meet pleading specifications, 
such opinions have been overruled by DAV v. Gober, supra."  
Simmons, 17 Vet. App. at 114.  

In the August 1981 rating decision, the RO denied entitlement 
to service connection for neurological disease with various 
manifestations, including headaches, stiff neck, and vision 
problems.  In that rating decision, the RO relied primarily 
on the reports of VA neurological examinations conducted in 
July 1981 in which the examiners concluded that the claimed 
disability was not related to service.  Based on these 
opinions, the RO concluded that the preponderance of the 
evidence was against granting the claim of service connection 
for a neurological disorder.  The veteran was advised of this 
decision in an October 1981 letter, but did not appeal.

Subsequently, in an August 2003 rating decision, the RO 
granted service connection for acute posterior multifocal 
placoid pigment epitheliopathy, and for the residuals of 
Cryptococcus neoformans infection affecting the central 
nervous system.

In September 2003, the veteran submitted a letter in which he 
asserted that the RO erred in denying his original claim in 
the August 1981 rating decision.  In support of his argument, 
he cited to medical reports dated in May 1999, September 
2000, August 2001, December 2001, and June 2003.  He also 
asserted that the RO had erred in 1981 by having him examined 
only by neurologists, and not by a specialist in eye 
diseases.

Thereafter, during his August 2004 hearing before the 
undersigned, the veteran argued that the evidence of record 
at the time of the August 1981 decision supported a grant of 
service connection, and that the RO erred by not considering 
all of this evidence and by not obtaining additional medical 
records that were available at that time.

Thus, the veteran appears to be asserting two allegations of 
CUE.  First, he asserts that the RO failed to appropriately 
develop the evidence by not arranging for him to be examined 
by an eye specialist, and by not obtaining all available 
medical records.  Secondly, he asserts that the evidence of 
record at the time of the August 1981 decision supported a 
grant of the claimed neurological disorder with vision 
problems.

With respect to the first assertion, this amounts to no more 
than an argument that VA failed in its duty to assist the 
veteran in the development of evidence.

The Court has explained that VA's breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey, 6 Vet. App. at 384.

With respect to the second assertion, the Board notes that 
CUE cannot be established by merely showing that the evidence 
of record at the time of the decision could be reasonably 
interpreted to support a different result.  As noted above, 
it must be shown that the decision was "undebatably 
incorrect," and allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Fugo, 6 Vet. App. at 44.

In this case, the veteran has argued that the evidence of 
record at the time of the August 1981 rating decision 
supported a grant of service connection for a neurological 
disorder with vision problems.

However, the Board notes that the evidence of record at the 
time of the August 1981 rating decision included service 
medical records, which were negative for any diagnoses of a 
neurological disorder.  These records did show that he was 
treated for an episode of pneumonia in March 1973 and for 
blurred vision in May 1973.  These records also showed that 
he was treated for complaints of pain in his cervical spine 
in July 1972, and for complaints of a stiff neck in March 
1974.

Post-service medical records reveal that, in February 1977, 
he complained of headaches and spots in his visual fields.  
He was treated with a lumbar puncture and steroids, which 
provided temporary relief, but his symptoms returned.  
Although these records reveal that the veteran underwent 
extensive evaluation to determine the nature and etiology of 
his complaints, the medical records received prior to the 
August 1981 rating decision are negative for any medical 
opinions relating his symptoms to military service.

For example, in a June 1977 letter, an ophthalmologist noted 
that his office saw cases like the veteran's several times a 
year, but did not know what to make of them.  He noted that 
he suspected that the veteran may have some form of retinal 
cranial arteries.

In a March 1978 letter, a physician noted that the veteran 
was experiencing a stiff neck, blind spots in both eyes, and 
metamorphosia.  It was noted that he subsequently underwent 
extensive testing, including blood tests for multiple 
sclerosis.  The physician indicated that a lumbar puncture 
had revealed that spine fluid and blood tests were positive 
for multiple sclerosis.

In an April 1981 letter, an ophthalmologist indicated that 
the veteran had developed permanent macular scarring in both 
eyes as a result of chorioretinitus developed in March 1976.

In August 1981, the veteran underwent a VA neurological 
examination in which it was found that he had experienced a 
monophasic inflammatory disease affecting both retina and his 
central nervous system.  The examiner explained that he was 
unable to relate this to military service, and that he did 
not believe that it was due to any long latency illness that 
had been contracted during service.

In August 1981, the veteran was examined by another VA 
neurologist who concluded that his retinal pathology 
represented the residuals of a retinal arthritis that 
developed following a viral infection in 1977.

In light of the opinions of the VA neurologists, the Board 
finds that there is evidence which supports the RO's 
interpretation of the facts in the August 1981 rating 
decision.  In essence, this evidence can be reasonably 
interpreted to support the RO's findings that the claimed 
neurological disorder with vision problems was not incurred 
in service.  The RO correctly cited the July 1981 VA 
examiners' conclusions that the disability was not related to 
service.  Thus it did not commit CUE in finding that the 
disability was not incurred in service.

Consequently, the Board finds that the RO was not 
"undebatably incorrect" in its failure to grant service 
connection in the August 1981 rating decision.

The Board notes that the veteran has pointed to medical 
evidence associated with the claims folder after the August 
1981 rating decision in support of his claim of CUE.  
However, a determination as to whether CUE occurred must be 
based on the evidence that was of record at the time of the 
decision.  Russell, 3 Vet. App. at 313-14.  Thus, any medical 
evidence received after the August 1981 rating decision 
cannot be considered.  Similarly, the fact that service 
connection was ultimately awarded in August 2003 does not 
suggest that CUE occurred in the 1981 rating decision.

In summary, the RO's determination in the August 1981rating 
decision that the veteran did not have neurological disease 
and vision problems related to his military service cannot 
constitute clear and unmistakable error.  See Fugo, supra; 
Caffrey, supra.


ORDER

The veteran's claim alleging clear and unmistakable error in 
an August 1981 rating decision that denied entitlement to 
service connection for neurological disease and vision 
problems is dismissed without prejudice to refiling.


REMAND

The veteran is also seeking earlier effective dates for the 
awards of service connection for and increased evaluations 
for acute posterior multifocal placoid pigment epitheliopathy 
and residuals of Cryptococcus neoformans infection affecting 
the central nervous system.

Having reviewed the complete record, the Board is unable to 
identify evidence showing that the veteran has been advised 
of the type of evidence necessary to substantiate his claims 
for earlier effective dates and increased ratings, as 
required by the VCAA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).

The Board has considered the potential applicability of 
VAOPGCPREC 8-2003 (Dec. 22, 2003) in which VA's General 
Counsel held that, if, in response to a notice of decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide a notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

However, in this case, the Board unable to identify evidence 
showing that the veteran received appropriate VCAA 
notification with respect to the original claims of service 
connection for an eye disorder and a disorder of the central 
nervous system other than multiple sclerosis.  Thus, 
VAOPGCPREC 8-2003 does not apply.

Accordingly, the Board finds that a remand of these issues is 
warranted to ensure full compliance with the notification 
provisions of the VCAA.

Therefore, this case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

2.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him for his service-
connected acute posterior multifocal 
placoid pigment epitheliopathy and 
Cryptococcus neoformans infection.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims files, and the 
veteran should be informed in writing.

3.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran should be afforded 
time in which to respond.

4.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


